Case 3:12-cv-00325-RCJ-CLB Document 369 Filed 11/1

  

In re:

Zappos.com, Inc. Customer Data ~
Security Breach Litigation Case No. 3:12-cv-00325-RCJ-VPC

 

This document relates to:

All cases

 

INTERESTED PARTY DANIEL J. AUERBACH’S MOTION FOR
AUTHORIZATION TO FILE ELECTRONICALLY AS A PRO SE LITIGANT

The undersigned—a class member who has not made any prior filings in this matter but
who may object to the proposed settlement as an interested party—trespectfully requests this
Court’s authorization to make pro se filings electronically under LR IC 2-1(c).! Granting such
authorization will aid this Court’s review of any filings by eliminating the need to scan them and

will permit the undersigned to more easily keep apprised of developments in this matter.

Respectfully submitted,

Demat A cerbl

Daniel J. Auerbach

1500 John F. Kennedy Blvd., Suite 1203
Philadelphia, PA 19102

(215) 567-1486

dan@gamburglaw.com

Interested party pro se

Dated: November 6, 2019

 

' The undersigned is an attorney, licensed in Pennsylvania and admitted to the Eastern District
of Pennsylvania, the Northern District of New York, and the Third Circuit. The undersigned is
not admitted in this Court and acts pro se in this matter.

—]-
Case 3:12-cv-00325-RCJ-CLB Document 369 Filed 11/12/19 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

In re:

Zappos.com, Inc. Customer Data
Security Breach Litigation

Case No. 3:12-cv-00325-RCJ-VPC

 

This document relates to:

All cases

MDL No. 2357

 

CERTIFICATE OF SERVICE

I certify that | sent this paper by first-class U.S. mail to the following:

Ben Barnow, Esq.
Barnow and Associates, P.C.

Stephen J. Newman, Esq.
Stroock & Stroock & Lavan LLP

205 West Randolph Street, Suite 1630 2029 Century Park East, 18th Floor

Chicago, IL 60606

Class Counsel

Dated: November 6, 2019

Los Angeles, CA 90067

Counsel for Zappos

Newal_ Acoch-).

Daniel J. Auerbach

1500 John F. Kennedy Blvd., Suite 1203
Philadelphia, PA 19102

(215) 567-1486

dan@gamburglaw.com

Interested party pro se
